 
 
I 
111th CONGRESS
1st Session
H. R. 3073 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2009 
Mr. Nye (for himself and Mr. Hunter) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs establish a grant program to provide assistance to veterans who are at risk of becoming homeless. 
 
 
1.Grant program to provide assistance to veterans at risk of becoming homeless 
(a)EstablishmentSubchapter VII of chapter 20 of title 38, United States Code, is amended by adding at the end the following new section: 
 
2067.Grant program for homelessness prevention 
(a)Grant programSubject to the availability of appropriations provided for such purpose, the Secretary shall carry out a program under which the Secretary shall make grants to public entities and private nonprofit organizations to provide assistance for covered veterans in accordance with this section. 
(b)Assistance providedThe recipient of a grant under this section shall use the grant to— 
(1)make payments to an eligible veteran’s landlord, mortgage company, or utility company for amounts of rent or mortgage that are in arrears, security deposits for rental properties, or utility bills or arrears; and 
(2)ensure that at the onset of providing assistance for a veteran under paragraph (1), the veteran is in receipt of supportive services to further prevent homelessness, which may include job training, mental health and substance abuse treatment, and other services identified by the Secretary to address the barriers that compromise the veteran’s self-sufficiency and well-being. This would help link the veterans to appropriate services within the VA, as well as other federal resources that are available through DOL and HUD.  
(c)Application requirementsTo be eligible to receive a grant under this section, a public entity or private nonprofit organization shall submit to the Secretary an application containing such information and assurances as the Secretary may require. Such application shall demonstrate that the entity or organization is capable of providing the assistance described in subsection (b).  
(d)Duration of assistanceThe recipient of a grant under this section may not provide assistance under subsection (b) to any veteran for a duration of longer than three months. 
(e)Covered veteransFor the purposes of this section, the term covered veteran means a veteran who is at risk of becoming homeless (as that term is defined in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a))), as determined by the Secretary, and who— 
(1)is in imminent danger of eviction or foreclosure; 
(2)demonstrates a compromised ability to make rental or mortgage payments based on income; and 
(3)meets such eligibility criteria as is established by the recipient of a grant under this section. 
(f)Recovery of unused grant funds 
(1)If a grant recipient under this section does not provide assistance in accordance with this section or ceases to provide the assistance for which the grant was made, the United States shall be entitled to recover from such recipient the total of all unused grant amounts made under this section to such recipient. 
(2)Any amount recovered by the United States under paragraph (1) may be obligated by the Secretary without fiscal year limitation to carry out provisions of this subchapter. 
(3)An amount may not be recovered under paragraph (1) as an unused grant amount before the end of the three-year period beginning on the date on which the grant is made. 
(g)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 for each of fiscal years 2011, 2012, and 2013 to carry out this section.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2066 the following new item: 
 
 
2067. Grant program for homelessness prevention..  
 
